Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18   PageID.11574   Page 1 of
                                     12




       EXHIBIT 1-6
     PII Redacted Pursuant to Fed. R. Civ. P. 5.2
                   HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                             Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                                  12
                                                                                                       PageID.11575   Page 2 of




      •




                                                                                                                                       DORS*0 0'0060001 Sow*
                                                                                                                                   010      WtitIty Rkud
                                                                                                                                  Otrlaole LA 71463



                                                                                                                                      bumigration
                                                                                                                                  and customs
                                                                                                                                   nforcement
                                                                                                       June 21, 2017

Embassy of Iraq
1801 P Street, NW
Washington, DC 20036


RE„

Dear Consul General:

Please accept this letter with the enclosed document,, as a formal request for a travel document on behalf of
                                  , a at and citizen of IRAQ,

Mr.                    entered the United States AT                                    York City, New York on 05/11/2009,

Mr,                    was afforded a hearing before an Immigration Judge or other authorized immigration
process to answer the charges on the attached Notice to Appear. As a result of this hearing,. Mr,
              was ordered removed from the United States as documented by the attached Order.

As you know, your country is a party to the Convention on International Civil Aviation. Annex 9 of the
Convention states in Chapter 5,26 through 5 29

   5.26 A Contracting State shall, when requested to provide travel documents to facilitate the return of one of its
nationals. respond within a reasonable period of time and not more than 30 days after such a request was made
either by issuing a travel document or by satisfying the requesting State that the person concerned is not one of
its nationals.

  527 A. Contracting State shall not make the signing by the person concerned of an application for a travel
document a prerequisite for the issuance of that document,

   5,28 When a Contracting State has determined thiu a person for whom a travel document has been requested
is one of its nationals but cannot issue a passport w thin 30 days of the request, the State shall issue an
emergency travel document that attests to the natio iality of the person concerned and that is valid for
readmission to that State,

 5.29 A Contracting State shall not tease to issue a travel document to or otherwise thwart the return of one of




                                                          ICE - 0207477
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                 Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                                      12
                                                                                                           PageID.11576   Page 3 of




                .
its nationals by rendering that person stateless.

In light of these provisions, ICE respectfully requests that you issue a passport or other suitable travel document
to IVII•%                  within 30 days of this requeq.

Mr.                     will be scheduled to depart the United States upon receipt of a passport or other suitable
travel document.

If you require further information, please contact Oftcer Manuel at 318-335-7573 or email
martin,o,manuel(4,jcedhs.gov.


                                                                                                       Sincerely,

                                                                                                                                      4:2
                                                                                                        cott Sutterfield
                                                                                                       INOD

Enclosed Copies of    1) Removal Order
                     (2) Charging Document
                     (3)1-217
                     (4) Information for Travel Document 0. Passport
                     (5) Copy of National ID
                     (6) Biometric Information




                                                               ICE - 0267478
               HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                       Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                            12
                                                                                                 PageID.11577   Page 4 of




                                                                                                                                                   •




                  UNITED STATES DETARTMENT OF!JUSTICE
                EXECUTIVE OFFICE.F9R IMMIGRATION REVIEW
                          IMMIGRATION COURT
                            EMPEISI, TENNESSEE




IN THE mLAT-r-ER OF:

RESPONDENT                                                                                            ENT REMOVAL", PROCEEDINGS

CHARGE                Section 237(012                               f the Mimi aticn ocati Nationali                                   Convicted
                      of an aggavared felony
          .




ON BMUS OF TEM RESPONDENT:                                                                            ON BEMALF OF rEE SERVICE:
Law Offices of Barry' L. Prager                                                                       H. Lee teatherwood
5100 Poplar Avenue, Suite 2222                                                                        Amiga t District Counsel
Menviiis, TN 38137                                                                                    1342 Sycamore Road„, Smite 100
                                                                                                      Mempf is., TN 38134,

                         ORDER OF I                     ITYLVE                       4A lt2ttLLS,j




        Respondent is a native and citizen ofIrsq. (Ex,1) On         7, 1997, he pied guilty in the
Criminal Cote ofDavidson County, Tennesse0, of statutory rapes violation of erne se Code
Annotated (TCA) 39-13-506 (Ex. 2). A gteead jury had previSsly handed up a seven count
indictment charging Respondent with kidnapint, aggravated rap0and aggravated sexual battery.
(Ex„ 2), Respondeut was sentenced to one year in the workhouse, foipwedby one year ttnsupervised
probation after Respondent spent 45 days incarOrated. (Ex. 2)4 Thi sentence was characterized by
the $entencing judge as being within the sundird mge =der T A §§ 40-35 101. et. 102,, the
Tennosee riminal Sentencing, Reform Act of I, 8

         Respondent i ereby ordered removed, to
                                                                                                                As




Dated:                                                                                                                           LIT
                                                                                                       Chrale'              Pazu
                                                                                                       Imnai                 Judge




                                                     ICE - 0267479
                                         HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                       Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                                                            12
                                                                                                                                 PageID.11578   Page 5 of




                Vep           Justict
     haat             nad Mittralization Service                                                                                                                                     Notice to Appear

     bs removal p                      under section 20 or the .isnmAgratios 011ad .Natiottality

                                                                                                                                                                     File No:


     In the Ramer of:

     Rciporgient:


                                                   'maw, gam, dirf       aW                                                                                                                      tx,A: ea:54   tuvabest)



    • L You are     AtriVing alien.
    • 2. Yon are am alien prawn in the thfitad States who haa not 'been• admitted or. mole&
    El 3. you have been admitted to tim United Slaws, but axe deportable for the reasons slaheievv.
                                                                                           ti

    The Service alleges that you:
    L You are not a citizen or rational of the United States:

    2. You en a native of Iraq and a citizen of Eta%

            You. were athniged to the linked Sates at New York, New Yotit on or about 09/22194

    4, On 12/%195, yetur stuns WU adjusted to that of a permanent resident,.;

     „ You were, on 01/07195, convicted in the Criminal Court of Davition County, Tennessee for the offense of Statutory
       in violation of Ternmsee Code Annceated 3943-506,



     On the basis of a* foregoing, it Is charged that you are su te =OVAL fannt the United *nes pursuant to the following
     powisim(s) of law:
    Swim 231(aX2XAXiii) of the of the immigtation and Natio:talky t (Act), as amended, in that, at any dme after admission, you haw
    hew convicted of an aggravated *loft on defined in section 101003) of the Act




    •       This make is being issued after en solum officer .lias found that the rapondent has demonstrated a credible fear of permeation.

    •       Section 2350)(1) order was yawed pursuant to:            0 8 CFR 2,08.100(2)                                                  Ej. 8 CFR 235.3(b)(5)(10

     YOU ARE. ORDERED to ,appear before an iransiaradat judge of the United States                  unman of Justioe ac To be =tendered and
     nodoe provilkd by • the _office of de ltranigntion    .e.  Notice WM      be    mailed to the addr.'eSs
                                                        Asimi aiktiokts., 004., ttio
     no                               at                      to show -*by you old not be reilioved               the United States based au the
                                         --      rtgr-
     ebrup(s) set forth ahom
                                                                                                                    Ofiker in Charge
                                                                                                                                                            fftioW9itt .at Vt.%   imoit4 agUtO


     Date:                011126197                                                                                                                           Mew           s, Tocinasm


                                                       See reverse for iriaiportatit inform:410p

                                                                                                                                                                                             Fomat             , 44-97)

•       .   •         •    • .....




                                                                                     ICE - 0267480
                           HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                         Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                                              12
                                                                                                                   PageID.11579   Page 6 of




                                             gee reverse for itnportant lamination
Warning: Any statement you make may be used against you ha removal proceedkvs.

Allan Regiatrationt This copy of the Notice to Appear served opr.m. you is evidence of your alien registration while you art under
removal pmeedings. You are requited to carry It wiM you at all tine

Rerarmuntatient lf you so chpose, you may be represented in this proceeding, at no expanse to the Government, by an attorney or
other individual autht,rized and qualified to represent persons befOre the Emotive Office for immigration Review, pursuant to 8 CFR
3,16. Unless you so request, no heating will be scheduled oulierlthan mn days fgan the :date of this notice, to allow you sufficient
time to secure counsel. A list of qualified attorneys and organizations who nmy be available to represent you at IV MISt Win be
provided with this Notice„

Condom of the hearing: At the time of your hearing, you should bring with you any aftWavits. or other documents which you desire
to have considered commtion with your case„ If any dommen is in a foreign lesiva , you M:St bring the original mid a °milted
English translation of Me document. If you wish to haft the testimony of any witnesses consi.dered„ you should mange to have such
wimesses present at the heming„

At your hearing you wilt b given the opportunity to admit or de any or ail of the allegations in the Notice to Appear anti that you
are inadmissible or deportable .on the ctiarges contained in the Notice to Appear, You will have an opportunity to present evidence on
your own behalf, to examine any evidence presenmd b dm Government, thjeet, on per legal grouilds, to dm receipt of-evidence
and to cross OLIMitte     wit:miens presented by the Government

You Mil be advised by the immigration judge before who you , pear, ,of any relief froan removal for which you may appear eligible
including the privilege of departing voluntarily. You will be given reasonable op    'Ito make any such applicamm to the
immigration judge.

Failure to appeal You me required to provide the INS, in writint wit your full mudlipig address end telephone number. You mtiv
way the Immigration Court immediately by using Ron EOIR.13 whenevser ru change your address or tekph011e .number during
the course of this proceeding. Ytat will be plovided with a copra this form, Notices of healing will be mailed to this address.. If
you do not emit Form EOIR-33 and do not otherwise provide sin address at which you May be reached during proceedings, that the
Government Shall not be       ired to provide you with . write miliiee of your :healing. If iott fail to attend the hearing at the time and
pimx designated on this notion, or any date and time later directed by the immigration Cdurt, a ttmoval mkt may In made by the
mitigation judge in ram- 'absence, Lad you may be amsted and de 'ned by the S.


                                                      Request for Preaupt flearing
To expedite a determination in my case, Irequest an immediate heating.,                                            ValfiVt          my right to have a 10-day perime prior to appearing
before art immigration judge.


                                                                                                                                                           fAtsogoo, itopWA4


                                                                                                                                              Date:
          Mom* 011 00.-




                                                         Certificate of                             Mee

  This Not:Ice to Appear was served on the =pendent by m on                                                                                       • in the :following manner andln
  cotripliance with section 239(0 0(F) of tlx Act:




      in person          0     by certified mall, return .Itrequested                                                                           by regular mail



      Attached is : list of otwiizations and attorneys which provide free legal services.

 ,iEr The alien was provided oral =ice in the                                                                    language of be time and place of114 ar her
   hearing and of the consequences of failure to appear as                         d           seetiOin2;11 b" :7) of the.




                                                           •




                                                                                                                                                      ••                  .....   .   ...... • • • • • • • • • • • • •   ..........
                                                           HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                              Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                                                                                                                               12
                                                                                                                                                                                                                               PageID.11580           Page 7 of




                                                                 ENF                                     ON FOI TR
                            •




                                                                                                                                V, •                                                                                                                                                                                                                       ~•                         „.

                                        s tMED Ot KNOWN 1):>'?                                                                                                                                                                                                                                                                                              C
                                                                                                                                                                                                                                                                                                                                                          . .;1•4•      ••..
                                                                                                                                                                                                                                                                                                                                                                         •••   •   . '•‘4).




                                                                                                                                                                                                                                                           e
                                                                                                                                                                                                                                                                                                                                                    Iraq
                                                                                                                                                                                                                                                                                                                                                                 !Kb




                                    WL'A..TH
                                                                                                                                                                          :
                                                                                                                                         X•X                                                                                                                                                                                                                                                              •es'eee•

                                             C1:111TO PL:k       OF BM                                                                     9                                             A              DIRE?"7.0
                                                                                                                                                                                                            .,....'k• C:r I. r`.›. 0..T• '• Bali kik



                cmrmattr
             imERENT nom                                                                                                                                         N:A•WkUt
                                                                                                                                                                                                                              •.) .'•
                                                                                                                                                                                                                             Pa             ;;.);                                 -:-.140W DATE: /,j,z*,D                            CZ OF NATIigikkx.i2A A IQ,
CIATIMCAIt MOM, AND STAIM                                                               %gaup                              Ausemw4,
    :4• k-s.•
         ••
         'NA 1›
                .
                    ls,S. t Or••;44
                                   ..S
                                                   MO 0:                                  ATTEN                        ACE.                                                                        .;11m- • ; .- <                ,                                      t'a• X                              4,


                                                                                                                                                                                                  CHUStaRS Twc1    " ism DATE ANI.) NATME OF ANY numus
                                                                                                                                                                                              mem     3tm           1-1A,

                                                                                                                                                     1: NIA
z                           PEntoreirr FtESIDEK'S                  COMMIY                         t,,m2rais                           oe,,, k3ummowomoi.i;

                                     (tionset rinse       r street •zd r
                                                                                                   4...„-...                                ,,,,......                                                                                                                         -
>. 4. ADD                       M IN WINIAMM"':.t.,Arf':VOKESeti.. • 41.0•EN • •., 4:1/4•sw -it:A.1w.,es:••rf..wgksv, A*:itc:***Awk:mmig: Aov                                                                                                                                ,
                                                                                                                                                                            ..                                                                                               ,.
                                                                                                                                                                            ...                                                                                              ,.
                                                                       A.***.PAPAILAI.........,...1....K. ...3.../LAP ......M1,6,   ," • .......A.M....    •SCN.,hiCA.,OLX.0(•            0,
                                                                                                                                                                                           ..K,OCX4NX*00,
                                                                                                                                                                                                        ..4.0CKY...:41,X•XxX4•...:•X•k:‘i.i.,A:,.•,
                                                                                                                                                                                                                                                  ..t~.N.WV...)..nOcON,Nek,‹

         PLACIi.::: 4,NEgritv INTO.MOM. W,:•',:.A.IIS                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                             ti

New            - New ork                                                                                                                                                                                                                                                                         '4;'1
                                                                                                                                                                                                                                                                                               e AO' 400,44
                                                                                                                                                                                                                                                                                                          • 4


•......11ST DATE AND RACE Ot-'• XRD                                                                        PAUKIRT,„                                                              •ICPSICATE, SAKI:D41AL CUT:MATE                •
                                                                                                                                                                                                                     OR DOCUMENT 017.0.:-. 4: Try:. SPEaR
  fkra of wit Y 3.4eitVICE, COMM' AND -L                                                           x ItAl4K,e "SEItIskl„ AGE                                                      AND RACES F INDUCTION kNP.C., DrgliARGE,

  irth certificate                           wberea uts tittkaowt
'TFVFirffalrosi                                          ZirditTFZesTiArkrfigitratrir4TrviZTirs
                                                  tTicITOr                                                                                                                                                                          F,
                                                                                                                                                                                                                                                                                     ki*T(S),                     SUM          011                                                         VEL
mctNENT                                 MgmcfaT   TRW Cl!    • .V    Ito;',IAvE &uoi A bOallaSZ Nciwigipcd .
                                                                  ItOg
                                                                   H                                                                                                                                                                                                                                              OlEaWiNED 'CM:                                                                  zrAls
                                           Vailkt       WAS                                        l,r                        tct>1)                        r                                     A2 viA ,Cma
                                                                     AINEV.

                    ;4:..                                  'kV
                                                                                                                                                                                                                                                                                                                                                                                    •t4t0,164.601,00idApi.ZAkote•-•,.
                                    •
           V.4110at




                                                                                                                                                                                                                                                                                                                                                                                                         •P.A./...."*AKW•k
           POSEWT • DMZ

Dectaged
    TIM'S MA.M.144 44                                                                                                                                                                             11111131.                                               ACE

                                                                                                                                                                                                                                                                                                                                                          -NW

                                                                                                                                                                                  Vst•••••••e•Nr••••••••tear...160,01,Vintie.h.1,0•1,,,,,,,,,N;                                                                                         ,




              POPWT AVM




                                                                                                                                                           • •%•.WidtoNY,....V.1)0.14:40•V•444,
                                                                                                                                                                                              4,440WKW45.544Seed*W4401444.3440.1gagin)i..:Kos                                     n•Zi.S.K050,02.6.540Sais

              irdaig,VatTaTATO'wkffir                                                    gs.              'S    ‘5:4;;.Z   MAD

 Mother                                                                                                                                                   `KoWee'e                X
                                                                                                                                                                                  • ex     .K.X.L.AtroX

                       NViatrar4             TaCtISOM                      WO :Ca                           IV                            Ma "            l                              M•n;

                                                                                                                                                                                                                                                                                                                           ....e.t.onomeaigkv466+wee,
                                                                                                                                                                                                                                                                                                                           1                        ,v           '
                       IDA                              .•                                                                                                                                                                                                        4:)ri.t,
                                                                                                                                                                                                                                                                             *               A
                                                                                                                                                                                                                                                                              1/4.1shed•MAL•Wof•WWYKS,SW6M6Y•WhW...v.,-.04,
                                                                                                                                                                                                                                                                                                          •S6             yre
                                                                                                                                                                                                                                                                                                                            . ..4.X.44.2<krOLV,V,•;•X•We.,<•:•:•:.et......;•:
                                                                                                                                                                                                                                                                                                                                .0                                           ,..•:•              ,..
         MACAW WI4r1Mt        ARRESTF,1) t1:4 PR150. OP, A                                                                  .111Ut.• INS                       Atifit5:5giir"6-"'"
                                                                                                                                                                            TRY                                                                                          kili         A. AAnum ,.                                  crokcytrz..?.m.:                                                      me,•71;.
         50, GM OATES AND MACES

                useitutiou4               i~wv
                                                 <lector
              -larnarta,Lerts:                                             IARS. o                                                             DA:              AND5 PLACE                                                                          Bfw




                                                 ‘.{') X•DOM                VO



                    10$`14CANADLAN                    WT.         :IV CAN, A, ME An 4k.

                                                                                                                                                                                                                                         "A01118,9,

    ftegazY012,8%, 840414UNITED -                                                                                                                <Rvsto oktii‘                                 n4s*.r4gRaitkoz siwesuo                                                                  1MM•sve*

                                                                                                                                                                                                    ,     ....,....;.;




                                                                                                                                                             ICE - 0267482
HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                     12
                                                                          PageID.11581   Page 8 of




                               r.




                              ICE - 0267483
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                     Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                                                          12
                                                                                                                                             PageID.11582      Page 9 of




                                                                                                                                                                                                                                                        ,,,,
                                                                                                                                                                                                                   col* 41 rizies°417'


                                                                                                                                                                                                                                               Vf.„*.4•"*-
                                                                                                                                                                                                                                                   .
EMBASSY OF 'TUE 'REPUBLIC
                                                                                                                                                                                                                                                                                                                 w.,,,9966

        OF IRAQ                                                                                                                                                                                                                                                                              445



   3421 Mamthutett:s Menu:a,. NW                                                                                                                                                                                                                                                                                 k oLi
                                                                                                                                                                                                                                                                                                                     ,

       Washington, IX 20007
                                                                                           .      .
                                                                                           ••,,:{:;••:*E:::i•M:i:i:i•;:x'
                                                                                                                                                                                                                                          0iP                                                2i$




                                                                                      ,4,sity.11                                                                                                                                                 J                                     ,I;j1.41.60)



                                                                                                                                                                                                      t
                                                                                                           ts4.4."A                                                                                                                                             hatri4d                             kt1
                                                                                                                                                                                                                                                                                                    4X




                                                                                                                                                                                                                                          40150 fe*ail


      1- The full names                                 .%     71    ck       9   9    &   9      6        6         6       6/R             a6            a       Oa            a*               60a                            a-        6        B       R         e§       s       .v       a       V.




                                                                                                                                                                                                                                 ‘.;.014,11 L.40wu
       2 The Surname ( if any)                                                                             .6        9       9       6       6    '6       4       a         6       a       6       94       6       6          .6        6        6       6          6        9       9'      4



                                                                                                                                                                                                                                      3
      3- Mothers name                                                     6                            6        '4       6       6       4 a           0       6       9         6       K       4        k       *        tit        a.        s       2        jr        X        *

                                                                                                                                                                         *

                                                                                                                                                                                                                                                                               azis




       5- Date and Place of birth :                                                                   '6       6         a    6          6    6     6          6    6        6       6       6        6       6        16             6                 4       4          6       6        a       6        6




                                                                                                                                                                                                                                                        6.4




                 se
                                                       (5,11,4 J                               Lo0,1                         41,104
                                                                                                                                 .                                                                    11474                                                                                         )-7

                      kfflogi.%4161                                                                                          iRiptult




      newiwirx                  .4.*614,661i94**,,w,         w44.4.;* +irki4,s..w..'w.4044,„6.isK,,,, ,6*:.4.9n4044:444"K 99,644.                      . C9i ;+446.Kii                           ..e.rn”.9.       intink                                                       *99k9.9.424.691-'9&994,
                                                                                                                                                                                                                                                                                                     9.




                                                                                      ICE - 0267484
                             HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                    Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                                                          12
                                                                                                                                PageID.11583   Page 10 of




 I
 II          >41 dti L:::11 6 43 4Ci                                           44,04VI                                                     ailta LSI              ";14141/J CAOL11




                                                                                         ..X.k..1! • V Ve.1,V,V   %VOL,     "




                                                                                                                          ja944,.4)4U./ .$14.0411i L.1.614.11
                                                                                                                                                            csulA) )13,11


                                                                                                                                                              .   t.culaZiajazi,LNAD




trt444%,..14.1..4.,
                  34   .44-00N.L52.04}.90,
                                         004,
                                            -064600',
                                                    30,%00,k.0.4,                                                                                                 4•Mstivre,,,,,W.nil.,   weeriew.;,,
                                                                                                                                                                                                    ,wire




                                                                                  ICE - 0267485
          HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                              Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                    12
                                                                                        PageID.11584   Page 11 of




               c.5,11   Ls_
   L,11




                                                                                                                    2016/




flit41,N1 4.46444:ii




                                            ICE - 0267486
                HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                               Case 2:17-cv-11910-MAG-DRG ECF No. 457-8 filed 10/23/18
                                                                     12
                                                                                         PageID.11585       Page 12 of




                             Biometrie                                          rmation


Name:
Alien Number:




                                                                                                                                           ................




                                                                                                   • - •   • •• • • • ••   -• •• • -   •




                                              ICE - 0267487
